Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The Election/Restriction requirement 2/9/2022 was deemed proper and therefore made FINAL in the office action dated 4/18/2022.
Applicant’s arguments in the reply filed 7/13/2022 is therefore deemed moot due to the finality of the requirement, but a courtesy rebuttal is provided: 
Applicant argues that the Office raised “new grounds for the requirement”, specifically citing the Office did not provide a rationale based on the number of liquid tanks between figures 3 and 6.  This is incorrect.  The Election/Restriction requirement was directed to the species depicted in figures 3 and 6 and the features depicted in these figures include the number of tanks, which are mutually exclusive.  Additionally, applicant’s argument directed toward claims 3 and 9 are not found persuasive.  Claim 9 was prosecuted with the elected species and claim 3 was withdrawn as it does not read on the elected species.
The Applicant is reminded that the requirement is still deemed proper and is still therefore FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kim WO2005/110203.
For claim 1, Kim discloses a “fluid supply device (mucosa cleaner 100; fig 2; 7:8-8:4) for an endoscope, comprising: 
a liquid supply unit (cleaning solution 21 in fig 2 and related components; 9:13-19) for supplying liquids to the endoscope; 
a gas supply unit (air tank 11 and related components; fig 2) for supplying gases to the endoscope; and 
a control unit (controller 40 with foot switch 41 and knobs 6, 7; fig 2, 6; 7:21-8:4) for controlling operations of the liquid supply unit and the gas supply unit, 
wherein the control unit comprises: 
a foot switch (41; fig 2; 7:10-11) located on the floor of an operating room to receive control commands on the operations of the liquid supply unit and the gas supply unit from a surgeon who uses the endoscope; and 
a controller (controller 40; fig 2; 7:21-8:4) for selectively operating the liquid supply unit and the gas supply unit according to the control commands received (4:8 describes selectively supplying the cleaning solution and air),
wherein the control unit comprises, 
a first input dial (knob 6 and 7 for adjusting injection and suction pressures of air and cleaning solution, i.e. knob 6 for adjusting injection and suction pressure of air and knob 7 for adjusting the cleaning solution, fig 6; 7:20-8:4.  This interpretation is in contrast to applicant’s provided in their arguments, but is supported by the disclosure of Kim further describing that the cleaning solution and air are selectively supplied at 4:8, i.e. can be independently controlled and therefore requiring separate controls, and not a combined single dial to control both as a combination) for adjusting the amount of liquid discharged; 
a second input (knob 6 and 7 for adjusting injection and suction pressures of air and cleaning solution, i.e. knob 6 for adjusting injection and suction pressure of air and knob 7 for adjusting the cleaning solution, fig 6; 7:20-8:4.  This interpretation is in contrast to applicant’s provided in their arguments, but is supported by the disclosure of Kim further describing that the cleaning solution and air are selectively supplied 4:8, i.e. can be independently controlled and therefore requiring separate controls, and not a combined single dial to control both as a combination) dial for adjusting the amount of gas discharged; and 
a display part (indicator 9 shown in fig 6 as a dial, and 7:22-8:1 describes the indicator in reference to the knobs and their “adjusting injection and suction pressure of air and cleaning solution”) for transmitting information on operating states of the liquid supply unit and the gas supply unit to the surgeon”.
For claim 9, Kim discloses the “fluid supply device for an endoscope according to claim 1, further comprising a connecting unit (Y-shaped connector 110; fig 1) for connecting the liquid supply unit and the gas supply unit to the endoscope, the connecting unit comprising: 
a first input terminal (horizontally oriented branch in fig 1) for receiving the liquids or the gases from the liquid supply unit or the gas supply unit; 
a second input terminal (vertically oriented branch in fig 1 showing the attachment of a tool; page 15 also describes the attachment of a tool requiring a lumen in the terminal/branch) having a space formed at an interior thereof to insert a surgical instrument thereinto; and 
an output terminal (the branch connecting to the endoscope in fig 1; page 15) whose one end is connected to the first input terminal and the second input terminal and whose other end is connected to the endoscope so as to guide the liquids or the gases supplied from the first input terminal or the surgical instrument inserted into the second input terminal to the endoscope”.
For claim 11, Kim discloses the “fluid supply device for an endoscope according to claim 9, further comprising a Y-shaped connector (connector 50; fig 2) for connecting the liquid supply unit and the gas supply unit to the first input terminal of the connecting unit”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim WO2005/110203, as applied to claim 1 above and further in view of Takahashi et al. US2001/0039370.
For claim 2, 
Kim discloses the “fluid supply device for an endoscope according to claim 1, further comprising: 
a liquid supply flow path (cleaning solution hose 22; fig 2) for connecting the liquid supply unit and the endoscope; 
a gas supply flow path (air hose 14; fig 2) for connecting the gas supply unit and the endoscope; and 
Kim does not disclose “a bypass flow path for connecting the liquid supply flow path and the gas supply flow path, 
wherein if the bypass flow path is open, the gas in the gas supply flow path flows to the liquid supply flow path”.
Takahashi teaches in the same field of endeavor, a bypass flow path (first connecting pipe 80; fig 4; [0070]) connecting the liquid path and the gas path (fig 4 shows pipe 80 directing via the arrows a path from the air supply through valve V7 to the water feed tube 12B).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Takahashi into the invention of Kim in order to configure the fluid supply device, e.g. as claimed because allows “for draining the water feed tubes 12B and 12A” (Takahashi: [0070]).
For claim 13, Kim does not disclose the “fluid supply device for an endoscope according to claim 1, wherein the liquid supply unit comprises a first backflow prevention valve for preventing the liquid discharged from flowing back, and the gas supply unit comprises a second backflow prevention valve for preventing the gas discharged from flowing back”.
Takahashi teaches in the same field of endeavor, check valves 81 on both the fluid and gas supply lines (fig 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Takahashi into the invention of Kim in order to configure the fluid supply device, e.g. as claimed because it prevents backflow into the tubes [Takahashi: [0070]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim WO2005/110203 as applied to claim 9 above, and further in view of Nelson et al US5,613,954.
For claim 10, Kim does not disclose the “fluid supply device for an endoscope according to claim 9, wherein an angle between the first input terminal and the second input terminal ranges from 30 to 45 degrees”.
Nelson teaches in the same field of endeavor, a Y-shaped connector with lumens capable of transporting fluids and disclosed as such, where the branches are angled at about 45 degrees (Y-shaped tubular member 11; fig 1-3; 4:15-19)”.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Nelson into the invention of Kim in order to configure the claimed fluid supply device, e.g. as claimed because it provides more direct access to the lumens from a single operator’s position.
Claim 14, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim WO2005/110203 and further in view of Iida et al. US5,191,878 and Takahashi et al. US2001/0039370.
For claim 14, 
Kim discloses a “fluid supply device (mucosa cleaner 100; fig 2; 7:8-8:4) for an endoscope, comprising: 
a liquid tank (cleaning solution bucket 25; fig 7) for storing a liquid; 
a liquid supply flow path (cleaning solution hose 22; fig 2) for connecting the liquid tank to the endoscope; 
a liquid pump (air pump 10 with dual head pump head, air hose 13, and double hose 23 leading to the liquid tank; fig 2; 8:5-18); 
a gas tank (air tank 11; fig 2) for storing a gas; 
a gas supply flow path (air hose 14; fig 2) for connecting the gas tank to the endoscope; 
a gas pump (air pump 10 with dual head pump head, air hose 14; fig 2; 8:5-18) located on the gas supply flow path to supply the gas stored in the gas tank to the endoscope”.
Kim does not disclose:
a liquid pump “located on the liquid supply flow path to supply the liquid stored in the liquid tank to the endoscope”.  Iida teaches a liquid pump located on a liquid supply flow path (circulation pump 30; fig 2, 3; 4:33-52).  To further clarify, Iida’s teaching is relied upon to teach a liquid pump can be placed inline of a flow path for the controlled transport of liquid, regardless of the intended use, i.e. any liquid in any desired flow direction that exists, e.g. out of the endoscope or out of a body cavity.  A skilled artisan is capable of fashioning the liquid pump of Iida to transport any type of fluid within a fluid path in an obvious manner.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Iida into the invention of Kim in order to configure the liquid pump, e.g. as claimed because provides independent control of the liquid supply line from that of the gas supply line, allowing continued operation of either line in the event of a failure of the common pump device (e.g. see Iida fig 2 configured with multiple supply lines with dedicated pumps).
a bypass flow path for connecting the liquid supply flow path and the gas supply flow path”.  Takahashi teaches in the same field of endeavor a bypass flow path (first connecting pipe 80; fig 4; [0070]) connecting the liquid path and the gas path (as configured in fig 4 shows pipe 80 directing via the arrows a path from the air supply through valve V7 to the water feed tube 12B) along with supporting valve V7 to control the fluid.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Takahashi into the invention of Kim in order to configure the fluid supply device, e.g. as claimed because allows “for draining the water feed tubes 12B and 12A” (Takahashi: [0070]).
“a first opening and closing valve located between the liquid tank and the liquid pump on the liquid supply flow path”.  Takahashi teaches in the same field of endeavor, valve V1 located downstream of a liquid supply source to control the outflow of liquid to the endoscope (fig 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Takahashi into the invention of Kim in order to configure the fluid supply device, e.g. as claimed because allows direct control of the liquid dispersed from the tank.
a second opening and closing valve located between the gas pump and the endoscope on the gas supply flow path”.  Takahashi teaches in the same field of endeavor, a valve V4 located downstream of a gas supply pump to control the outflow of gas to the endoscope (fig 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Takahashi into the invention of Kim in order to configure the fluid supply device e.g. as claimed because it allows direct control of the gas dispersed from the tank.
Modified Kim discloses “a third opening and closing valve (Takahashi: valve V7; fig 4 shows pipe 80 directing via the arrows a path from the air supply through valve V7 to the water feed tube 12B) located on the bypass flow path”. 
Kim does not disclose “a control unit for controlling operations of the liquid pump and the gas pump and the opening and closing operations of the first opening and closing valve, the second opening and closing valve, and the third opening and closing valve”.  Takahashi teaches in the same field of endeavor, control elements 86, 88, 89, 90 for controlling the fluid and gas delivery via control of the respective valves (fig 4; [0070-0073]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Takahashi into the invention of Kim in order to configure the fluid supply device, e.g. as claimed because it allows user control of the relevant valves for fluid and gas delivery.
For claim 15, modified Kim discloses the “fluid supply device for an endoscope according to claim 14, wherein one end of the bypass flow path (Takahashi: fig 4 shows the modified configuration where the end of the path exiting from valve V7 heading into check valve 81 is connected to the liquid flow path 12B) connected to the liquid supply flow path is connected to the downstream flow under the first opening and closing valve with respect to the gas tank (this connection is connected downstream of the valve V1 which is also downstream from the liquid supply tank), and the other end of the bypass flow path connected to the gas supply flow path (Takahashi: the upstream end of path 80 connects to the gas line) is connected to the downstream flow under the gas pump and the upstream flow above the second opening and closing valve with respect to the [[liquid]] gas tank (Takahashi: the upstream end of path 80 is connected between the air supply pump and the gas valve V4 as claimed.  As described in the prior office action, “liquid tank” was interpreted as “gas tank”)”.
For claim 17, modified Kim discloses the “fluid supply device for an endoscope according to claim 14, wherein the control unit comprises: a foot switch (Kim: foot switch 41; fig 2; 7:10-11)  located on the floor of an operating room to receive control commands from a surgeon who uses the endoscope; and a controller (Kim: controller 40 with foot switch 41 and knobs 6, 7, modified to control the valves as modified; fig 2, 6; 7:21-8:4) for controlling operations of the liquid pump, the gas pump, the first opening and closing valve, the second opening and closing valve, and the third opening and closing valve according to the control commands received”.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim WO2005/110203, Ida et al. US5,191,878, and Takahashi et al. US2001/0039370 as applied to claim 14 above, and further in view of Sano et al. US2007/0244363.
For claim 16, Kim does not disclose the “fluid supply device for an endoscope according to claim 14, further comprising a suction pump located on the liquid supply flow path to suck the gas stored in the gas tank to the liquid supply flow path through the bypass flow path”.
Sano teaches in the same field of endeavor a suction pump 64; fig 23 for directly supplying gas along a supply line ([0275]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Sano into the invention of Kim in order to configure the fluid supply device, e.g. as claimed because provide direct control of gas supply within a line ([0275]).
Response to Arguments
Applicant's arguments filed 7/13/2022 have been fully considered but they are not persuasive.
Applicant argues Kim does not disclose the claimed two dials of claim 1.  Applicant asserts that the disclosure of Kim, “with knobs 6 and 7 for adjusting injection and suction pressures of air and cleaning” (7:22-8:1) is to be interpreted such that only one dial (6) is to adjust the cleaning liquid and air together.  This is refuted in the rejection above by citing Kim 4:8 which describes the solution and air are selectively controlled, which is further supported by separate independent flow paths provided for the solution and air in fig 2.  Additionally, Applicant appears to arbitrarily select dial 6 as opposed to dial 7 as the controlling dial without any supporting evidence from Kim’s disclosure.  The Examiner is unable to find where Kim cites that it is dial 6 and not dial 7 which performs the purported function or dial 7 for that matter.  As such, until concrete evidence is provided by Applicant that the dials do not operate in the manner interpreted by the Office, it will be interpreted as provided for in the rejection.
Applicant further argues that the inline pump of Iida does not provide sufficient teaching to read on the claimed invention.  Applicant’s grounds for the incorrect assertion relies on the intended use of the inline pump, i.e. pumping fluid from a body cavity.  The rejection of record further clarifies that the teaching of Iida is relied upon for an inline pump in the flow path of a liquid to control the flow.  As such, a skilled artisan can modify the primary reference in an obvious fashion using the given motivation (as a fail-safe pump) to arrive at the claimed invention.  When a skilled artisan is provided the disclosure of Iida, it is obvious to the skilled artisan that the pump could be place in any fluid path to control the flow of fluid and not ONLY for the purposes of extracting fluid from a body cavity using an endoscope.  The fluid pump of Iida has additional functionality beyond this singular intended use.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795